Opinion issued November 16, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00837-CR
                            ———————————
                         EX PARTE JAMIKAL RUSH



                   On Appeal from the 185th District Court
                           Harris County, Texas
                       Trial Court Case No. 1675957


                          MEMORANDUM OPINION

      Jamikal Rush appeals the denial of his pretrial application for a writ of habeas

corpus. Rush was indicted in Harris County for the offense of aggravated robbery

with a deadly weapon.1 Previously, in Washington County, Rush pleaded guilty to




1
      See TEX. PENAL CODE § 29.03(a)(2).
unauthorized use of a motor vehicle arising out of the same incident.2 The

Washington County district court accepted Rush’s guilty plea and assessed a

punishment. In a single issue on appeal, Rush contends the Harris County

aggravated-robbery prosecution violates the prohibition against double jeopardy.

      We affirm the denial of habeas relief.

                                     Background

      The Harris County criminal complaint alleges that, on July 19, 2019, Rush

robbed complainant Devron Martin (“Devron”), a pizza delivery driver, at gunpoint,

taking Devron’s wallet, $100 in cash, and the car Devron was driving. The criminal

complaint further alleges that Rush was arrested in Washington County the next day,

while still in possession of the stolen car.

      A Washington County grand jury indicted Rush for unauthorized use of a

motor vehicle, alleging that, “on or about the 24th day of July, A.D. 2019 . . . [Rush]

intentionally or knowingly operate[d] a motor-propelled vehicle, to wit: an

automobile, without the effective consent of Jamika Dean Martin [(“Jamika”)], the

owner thereof.”3 Jamika—the Washington County complainant—is married to


2
      See id. § 31.07.
3
      We note the Washington County indictment alleged that Rush committed the
      offense of unauthorized use of a vehicle “on or about” July 24, while the Harris
      County criminal complaint alleged that Rush was arrested in Washington County
      for that offense on July 20. There is no dispute that the car taken from Devron in
      Harris County on July 19 was the subject of the Washington County indictment.

                                               2
Devron and was the registered owner of the stolen car. Rush pleaded guilty to the

charge, and a Washington County judge sentenced Rush to two years’ confinement.

The sentence was probated for four years.

      Later, a Harris County grand jury indicted Rush for the offense of aggravated

robbery with a deadly weapon in connection with Rush threatening Devron with a

firearm to steal his property. The Harris County indictment alleged that:

      [O]n or about July 19, . . . [Rush] unlawfully, while in the course of
      committing theft of property owned by . . . Martin Devron,[4] and with
      intent to obtain and maintain control of the property, intentionally and
      knowingly threaten[ed] and place[d] Martin Devron in fear of imminent
      bodily injury and death, and . . . use[d] and exhibit[ed] a deadly weapon,
      namely, a firearm.

      Rush applied for a pretrial writ of habeas corpus, asserting that the Harris

County prosecution is jeopardy-barred by his prior conviction for unauthorized use

of a motor vehicle because that offense is a lesser-included offense of aggravated

robbery.5 After two hearings, the habeas court signed a written order denying Rush’s

habeas application.




4
      Although the criminal complaint refers to the Harris County complainant as
      “Devron Martin,” the indictment refers to him as “Martin Devron.” In this opinion,
      as indicated, we refer to the Harris County complainant as “Devron.”
5
      The writ also alleged that the State was collaterally estopped from re-litigating the
      deadly weapon allegation in the aggravated-robbery indictment because the
      unauthorized-use-of-a-motor-vehicle conviction did not include a deadly weapon
      finding. Rush does not advance this claim on appeal.
                                            3
                                  Double Jeopardy

      In his sole issue, Rush contends the aggravated-robbery indictment should be

dismissed as a violation of the Double Jeopardy Clause. See U.S. CONST. amend. V.

Rush argues that unauthorized use of a motor vehicle—the offense for which he

previously pleaded guilty and was assessed a punishment—is a lesser-included

offense of aggravated robbery, and thus the aggravated-robbery prosecution is an

impermissible, successive prosecution for the same offense.

A.    Standard of Review

      Generally, the habeas court’s decision to grant or deny habeas corpus relief is

reviewed for an abuse of discretion. Ex parte Leachman, 554 S.W.3d 730, 737 (Tex.

App.—Houston [1st Dist.] 2018, pet. ref’d). In this case, however, we review the

habeas court’s ruling de novo. See Ex parte Martin, 6 S.W.3d 524, 526 (Tex. Crim.

App. 1999) (de novo review appropriate where application of law to facts does not

turn on credibility or demeanor of witnesses). Rush’s double jeopardy claim did not

require the habeas court to evaluate the credibility or demeanor of witnesses. The

habeas court’s decision was based on the Washington County indictment and

judgment of conviction, the Harris County indictment and criminal complaint,

Devron and Jamika’s marriage license, records related to title and ownership of the

stolen car, and the argument of counsel. There were no disputed facts relevant to

Rush’s pretrial application for habeas relief.


                                           4
      When the facts are undisputed and the trial court’s ruling does not turn on the

credibility of witnesses, a de novo review by the appellate court is appropriate.

Martin, 6 S.W.3d at 526; see also Guzman v. State, 955 S.W.2d 85, 87, 90 (Tex.

Crim. App. 1997) (abuse-of-discretion review of trial court decisions not necessarily

appropriate in context of application of law to facts when decision does not turn on

credibility or demeanor of witnesses and, thus, trial judge is not in appreciably better

position than reviewing court to make determination); Wilson v. State, 248 S.W.3d

256, 257 (Tex. App.—Houston [1st Dist.] 2007, pet. dism’d) (reviewing trial court’s

ruling on pretrial habeas application de novo because underlying facts were

undisputed).

B.    Law regarding double jeopardy and “same offenses”

      The Double Jeopardy Clause of the United States Constitution, made

applicable to the states through the Fourteenth Amendment, provides that no person

shall “be subject for the same offence to be twice put in jeopardy of life or limb[.]”

U.S. CONST. amend. V; see also U.S. CONST. amend. XIV; Ex parte Amador, 326

S.W.3d 202, 205 (Tex. Crim. App. 2010). This prohibition protects against a second

prosecution for the same offense after an acquittal or conviction and forbids multiple

punishments for the same offense in a single prosecution.6 See Brown v. Ohio, 432


6
      As already stated, Rush seeks relief under the Double Jeopardy Clause’s guarantee
      of protection against successive prosecutions. In a jury trial, jeopardy attaches when
      the jury is impaneled and sworn. Ex parte Preston, 833 S.W.2d 515, 517 (Tex. Crim.
                                            5
U.S. 161, 165 (1977); Stevenson v. State, 499 S.W.3d 842, 850 (Tex. Crim. App.

2016). “While different policy considerations are at issue in the two contexts

[successive prosecutions versus multiple punishments], a threshold question in

either case is whether the defendant is being punished or prosecuted for the ‘same

offense.’” State v. Perez, 947 S.W.2d 268, 270 (Tex. Crim. App. 1997) (footnote

omitted). When considering whether the offenses at issue are “the same” for

jeopardy purposes, there are two relevant inquiries: (1) legal sameness and

(2) factual sameness. Ex parte Castillo, 469 S.W.3d 165, 172 (Tex. Crim. App.

2015); see Aekins v. State, 447 S.W.3d 270, 283 (Tex. Crim. App. 2014) (Keller,

P.J., concurring) (“For offenses to be the ‘same’ for double-jeopardy purposes, they

must be the same both in ‘law’ and in ‘fact.’”).

      “The legal-sameness inquiry depends on only the pleadings and statutory

law—not the record—to ascertain whether two offenses are the same.” Castillo, 469

S.W.3d at 172. “When two distinct statutory provisions are at issue, we ordinarily

determine legal sameness by applying the same-elements test [from Blockburger v.

United States] to determine whether each provision requires proof of a fact which




      App. 1992). In the context of the guilty plea here, however, Texas courts recognize
      that jeopardy attaches when the plea agreement is accepted. Ortiz v. State, 933
      S.W.2d 102, 106–07 (Tex. Crim. App. 1996). At that point, the defendant “has a
      vested interest in the finality of the proceeding” and has been “put to trial before the
      trier of fact.” Id. at 106.

                                             6
the other does not.” Id. at 168 (internal quotation omitted); see Blockburger v. United

States, 284 U.S. 299, 304 (1932) (“[W]here the same act or transaction constitutes a

violation of two distinct statutory provisions, the test to be applied to determine

whether there are two offenses or only one, is whether each provision requires proof

of a fact which the other does not.”). The accused “ordinarily may not be punished

or tried twice for a greater-inclusive and a lesser-included offense without violating

double jeopardy.” Ex parte Chaddock, 369 S.W.3d 880, 883 (Tex. Crim. App. 2012);

see also Lewis v. State, No. 01-14-00557-CR, 2016 WL 316366, at *4 (Tex. App.—

Houston [1st Dist.] Jan. 26, 2016, pet. ref’d) (mem. op., not designated for

publication) (“[F]or double-jeopardy purposes, a lesser-included offense is legally

the same as a greater offense, and is wholly subsumed by the elements of the greater

offense, unless the potential lesser-included offense requires proof of a fact not

required to establish the greater offense.”).

      In Texas, the application of the Blockburger same-elements test is governed

by the cognate-pleadings approach, which was adopted by the Court of Criminal

Appeals in Hall v. State and entails comparing the elements of the greater offense,

as pleaded in the charging instrument, to the statutory elements of the potential

lesser-included offense. See Amador, 326 S.W.3d at 206 n.5 (citing Hall v. State,

225 S.W.3d 524, 535–36 (Tex. Crim. App. 2007)); see also Loving v. State, 401

S.W.3d 642, 645 (Tex. Crim. App. 2013) (courts employ Blockburger


                                           7
same-elements test under cognate-pleadings approach “when the charged conduct

involves multiple offenses in different statutory provisions that are the result of a

single course of conduct”). This analysis presents a legal question that does not

depend on the evidence offered at trial. See Hall, 225 S.W.3d at 535.

      If the offenses are legally the same, the next step is to determine whether the

offenses are factually the same. See Ex parte Benson, 459 S.W.3d 67, 72 (Tex. Crim.

App. 2015); Castillo, 469 S.W.3d at 169. We determine factual sameness by

determining the “allowable unit of prosecution,” which is “a distinguishable discrete

act that is a separate violation of the statute,” and reviewing the trial record to

establish how many units have been shown. Ex parte Hawkins, 6 S.W.3d 554, 556

(Tex. Crim. App. 1999); see also Castillo, 469 S.W.3d at 169. The allowable unit of

prosecution of an offense turns on statutory construction and usually requires

ascertaining the gravamen, or the gravamina, of the offense. See Castillo, 469

S.W.3d at 169. If, after reviewing the record, the court concludes the offenses are

based on the same unit of prosecution, the offenses are factually the same for the

purpose of the double jeopardy prohibition against successive prosecutions. See id.

C.    Analysis

      With the above principles in mind, we consider whether the two offenses at

issue here—unauthorized use of a motor vehicle and aggravated robbery with a

deadly weapon—are the “same offense” for double-jeopardy purposes. Rush argues


                                         8
they are legally the same offense because unauthorized use of a motor vehicle is a

lesser-included offense of aggravated robbery. The relevant portion of Section 29.03

of the Penal Code, the aggravated-robbery statute under which Rush was indicted,

provides that a person commits the offense of aggravated robbery “if he commits

robbery as defined in Section 29.02,[7] and he . . . uses or exhibits a deadly weapon.”

TEX. PENAL CODE § 29.03(a)(2). The Harris County indictment under this section

alleged that:

      [Rush,] while in the course of committing theft of property owned by
      . . . Devron, and with intent to obtain and maintain control of the
      property,      intentionally   and     knowingly    threaten[ed]     and
      place[d] . . . Devron in fear of imminent bodily injury and death,
      and . . . use[d] and exhibit[ed] a deadly weapon, namely, a firearm.

As modified by the particular allegations in the indictment, the statutory elements of

aggravated robbery with a deadly weapon are that:

      •         the defendant;

      •         while in the course of committing theft of property owned by the
                complainant;

      •         with intent to obtain and maintain control of the property;


7
      Section 29.02 of the Penal Code defines the offense of robbery with reference to the
      offense of theft. See TEX. PENAL CODE § 29.02. Relevant here, it provides that a
      person commits the offense of robbery “if, in the course of committing theft as
      defined in Chapter 31 and with intent to obtain or maintain control of the property,
      he . . . intentionally or knowingly threatens or places another in fear of imminent
      bodily injury or death.” Id. § 29.02(a). Theft, in turn, occurs when a person
      “unlawfully appropriates property with intent to deprive the owner of property.” Id.
      § 31.03(a).
                                             9
      •      intentionally and knowingly threatened the complainant and placed him
             in fear of imminent bodily injury and death;

      •      while using and exhibiting a deadly weapon.

See id.

      Under the cognate-pleadings approach, these elements are compared to the

statutory elements of the alleged lesser offense of unauthorized use of a motor

vehicle to determine whether there are any elements of that offense which could not

be included in the aggravated-robbery offense. See Hall, 225 S.W.3d at 535–36.

Section 31.07 of the Penal Code defines unauthorized use of a vehicle as follows:

“A person commits [the] offense if he intentionally or knowingly operates another’s

boat, airplane, or motor-propelled vehicle without the effective consent of the

owner.” TEX. PENAL CODE § 31.07(a). Thus, the statutory elements of unauthorized

use of a vehicle for the purpose of the lesser-included-offense analysis are that:

      •      the defendant;

      •      intentionally or knowingly;

      •      operated another’s boat, airplane, or motor-propelled vehicle;

      •      without the effective consent of the owner.

Id.

      Comparing the as-pleaded elements of aggravated robbery, the alleged greater

offense, to the statutory elements of unauthorized use of a vehicle, the alleged lesser

offense, the operation-of-a-vehicle element in the list of statutory elements for
                                           10
unauthorized use of a motor vehicle appears singular. Rush argues that this element,

although it does not appear in the list of aggravated-robbery elements, does not

preclude a finding of legal sameness because “[t]he operation of a vehicle is included

within the term appropriation as used in the theft statute.” More specifically, Rush

asserts that “operating” a vehicle is a form of “exercising control over [that]

property,” which, in turn, satisfies the definition of “appropriation” for theft. See id.

§§ 31.01(4)(B) (defining “appropriate” to include “to acquire or otherwise exercise

control over property other than real property”), 31.03(a) (defining “theft” as an

“unlawful[ ] appropriat[ion] [of] property with intent to deprive the owner of

property”). And so, he reasons that because operation of a vehicle is included within

the definition of appropriation, as required for theft, the allegation that the

aggravated robbery in Harris County was committed “while in the course of

committing theft of property with the intent to deprive the owner of property” is

“functionally the same as” the element of operating a vehicle required to prove

unauthorized use of that vehicle. In other words, according to Rush, the elements of

unauthorized use of a motor vehicle can be deduced from the allegations in the

aggravated-robbery indictment, meaning the statutory elements of unauthorized use

of a motor vehicle are established by proof of the same or less than all the facts

required to establish aggravated robbery, as modified by the indictment.




                                           11
      Rush cites a handful of cases from the Court of Criminal Appeals, this Court,

and our sister court in Houston recognizing that unauthorized use of a motor vehicle

can be a lesser-included offense of aggravated robbery. See, e.g., Griffin v. State, 614

S.W.2d 155, 158 n.4 (Tex. Crim. App. 1981); Roy v. State, 76 S.W.3d 87, 93 (Tex.

App.—Houston [14th Dist.] 2002, no pet.); Pierson v. State, 689 S.W.2d 481, 482

(Tex. App.—Houston [14th Dist.] 1985, pet. ref’d); Teague v. State, 789 S.W.2d

380, 382 (Tex. App.—Houston [1st Dist.] 1990, pet. ref’d). The State responds that

these cases have been overruled sub silencio because they predate the Court of

Criminal Appeals’ adoption of the cognate-pleadings approach in Hall, and as a

result, are no longer valid statements of the law. According to the State, a proper

application of the cognate-pleadings approach leads to a different conclusion—

namely, that unauthorized use of a motor vehicle is not a lesser-included offense of

the aggravated robbery alleged in the Harris County indictment because it requires

proof of a more specific type of appropriation.

      We need not resolve the parties’ disagreement as to the status of these

authorities. Even if we were to conclude the offenses are legally the same under an

elements analysis, we cannot conclude the offenses are factually the same. See

Castillo, 469 S.W.3d at 169 (“To prevail, the [double-jeopardy] claimant must prove

legal sameness and factual sameness.” (emphasis added)); Benson, 459 S.W.3d at

73 (“Even when the offenses in question are . . . otherwise the same under an


                                          12
‘elements’ analysis, the protection against double jeopardy is not violated if the

offenses constitute separate allowable units of prosecution.”). The record does not

demonstrate that the Harris County aggravated-robbery charge is based on the same

units of prosecution as the Washington County conviction for unauthorized use of a

motor vehicle.

      As stated, “[a] ‘units’ analysis consists of two parts: (1) what the allowable

unit of prosecution is, and (2) how many units have been shown.” Benson, 459

S.W.3d at 73. “The allowable unit of prosecution of an offense turns on statutory

construction and usually requires ascertaining the gravamen, or gravamina, of the

offense.” Castillo, 469 S.W.3d at 169; see also Byrd v. State, 336 S.W.3d 242, 251

n.43 (Tex. Crim. App. 2011) (“The gravamen of the offense normally dictates the

number of allowable units of prosecution.”).

      We note that although both aggravated robbery and unauthorized use of a

motor vehicle appear in Title 7 of the Penal Code—for “[o]ffenses [a]gainst

[p]roperty”—they are contained in different chapters. See TEX. PENAL CODE

§§ 29.03, 31.07. As even Rush acknowledges, these offenses have different focuses.

The offense of aggravated robbery at issue here—an aggravated robbery by threat

as set out in Chapter 29—has been recognized as a conduct-oriented offense focused

on “threatening conduct, which violated the personal security of the victim.” Benson,

459 S.W.3d at 81; see TEX. PENAL CODE §§ 29.02, 29.03. The gravamen of


                                         13
aggravated robbery is the assaultive conduct against the victim, and the relevant unit

of prosecution for assaultive offenses is each victim. See Castillo, 469 S.W.3d at

172; see also Ex parte Denton, 399 S.W.3d 540, 546 (Tex. Crim. App. 2013) (“[T]he

gravamen of robbery offenses, including aggravated robbery, is the defendant’s

assaultive conduct against each victim.”).

      In contrast, the offense of unauthorized use of a motor vehicle is a special

statutory theft provision in the Chapter 31 of the Penal Code. See TEX. PENAL CODE

§ 31.07. Theft generally has “two gravamina: the property and ownership.” Johnson

v. State, 364 S.W.3d 292, 297 (Tex. Crim. App. 2012); Byrd, 336 S.W.3d at 250–51

(“[T]he gravamen of theft is two-pronged—taking certain specified property away

from its rightful owner or depriving that owner of its use or enjoyment. Ownership

and appropriation of property are both important.”); West v. State, 536 S.W.3d 922,

927–28 (Tex. App.—Amarillo 2017, pet. ref’d) (“The gravamen of theft is the

ownership and deprivation of specific property.” (internal quotation omitted)).

“These elements alone do not always define the allowable unit of prosecution for

theft (property can be jointly owned), but the allowable unit of prosecution can at

least be derived from the combination of these elements: different property taken

from different persons are different thefts.” Johnson, 364 S.W.3d at 297; see also

Iglehart v. State, 837 S.W.2d 122, 129 n.7 (Tex. Crim. App. 1992) (noting State may

successively prosecute person for discrete number of items stolen from their owners


                                         14
during single transaction). For unauthorized use of a motor vehicle, the focus of the

offense is the operation of a vehicle without the owner’s consent. See McQueen v.

State, 781 S.W.2d 600, 604 (Tex. Crim. App. 1989) (“[W]hat separates lawful

operation of another’s motor vehicle from unauthorized use is the actor’s knowledge

of a ‘crucial circumstance surrounding the conduct’—that such operation is done

without the effective consent of the owner.”); see also TEX. PENAL CODE § 31.07.

       Comparing the aggravated-robbery and unauthorized-use-of-a-motor-vehicle

offenses at issue, we conclude they allow different units of prosecution based not

only on different gravamina but also separate complainants—namely, (1) a property

offense against Jamika (the Washington County complainant) and (2) an assaultive

offense against Devron (the Harris County complainant).8 See Hawkins, 6 S.W.3d at

560–61 (observing that theft is property crime whereas robbery is form of assault,

and explaining that if defendant assaults two people while stealing one item of




8
      We note that even if Devron was the only owner of the stolen car, the allegations in
      the Harris County indictment regarding theft of property owned by Devron are not
      limited to the car. As stated in the criminal complaint, Devron’s wallet and $100
      cash were also taken, meaning different thefts are involved for double-jeopardy
      purposes. See Iglehart v. State, 837 S.W.2d 122, 129 n.7 (Tex. Crim. App. 1992)
      (“Our opinion [ ] permits the State to successively prosecute a defendant for the
      discrete number of items stolen, asserting the requisite ownership in those items as
      permitted by law.”); State v. Dill, 346 S.W.3d 706, 708 (Tex. App.—Texarkana
      2011, no pet.) (concluding that later prosecution for theft of makeup was not barred
      by double jeopardy by previous conviction for theft of food and personal hygiene
      products even though thefts were alleged to have occurred at same time and place
      from same owner).
                                           15
property, he can be prosecuted only once for theft, but can be prosecuted twice for

robbery).

      Although Rush acknowledges that different complainants can create separate

“units of prosecution” for the same criminal transaction, preventing an attachment

of jeopardy, he urges that the offenses still are factually the same because the

evidence of Devron and Jamika’s marriage requires that the stolen car be considered

jointly owned. According to Rush, this means the offenses involve nothing more

than “the theft of a single vehicle that was later operated by the same criminal

defendant who happened to be caught with the vehicle a few days later in a different

county.” We disagree.

      Not only does Rush’s argument fail to consider the different gravamina of the

assaultive and property-based offenses against Devron and Jamika, respectively, but

it also ignores the allegation in the criminal complaint that additional property was

taken from Devron during the aggravated robbery in Harris County. Specifically, the

criminal complaint alleged that, in addition to the car, Rush took from Devron a

wallet and $100 in cash. The offenses thus involve different property taken from

different persons, permitting successive prosecutions.9 Johnson, 364 S.W.3d at 297;

Iglehart, 837 S.W.2d at 129 n.7.


9
      Although not deciding a claim of double-jeopardy, we find instructive the Court of
      Criminal Appeals’ illustration of allowable units of prosecution in Byrd v. State, 336
      S.W.3d 242, 251 n.43 (Tex. 2011). There, after recognizing that allowable units of
                                            16
      In sum, because the aggravated robbery and unauthorized use of a motor

vehicle offenses are not factually the same, they are not the same offense for

double-jeopardy purposes. See Castillo, 469 S.W.3d at 169. And because the

offenses are not the same for double-jeopardy purposes, the habeas court did not err

in denying Rush’s application for habeas relief. See id.

       We overrule Rush’s sole issue.




      prosecution generally are determined by the gravamen of the offense, the Court
      explained:

             [W]ith robbery, the gravamen of the offense is the victim; if two
             people are robbed of one item, there are two robberies. But that is not
             true with theft. If one item of property is jointly owned by two people,
             the defendant does not commit two separate thefts when he
             appropriates that one item. Thus, if the defendant steals a Jeep that is
             jointly owned by Mom and Dad, he has committed one theft, even
             though either Mom or Dad could be named as the owner. Conversely,
             if Mom and Dad each own a Jeep, and the defendant steals both of
             them, he may be convicted of two thefts.

      Id. (internal citation omitted); see also Iglehart, 837 S.W.2d at 129 n.7.

                                            17
                                   Conclusion

      We affirm the habeas court’s order denying Rush’s pretrial writ of habeas

corpus.




                                                Amparo Guerra
                                                Justice

Panel consists of Chief Justice Radack and Justices Rivas-Molloy and Guerra.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           18